EXHIBIT 10.1

 

INFOCUS CORPORATION

 

2005 EXECUTIVE & DIRECTOR BONUS PLAN

 

POLICY:               It is InFocus Corporation’s policy to provide Executives
and Directors with the opportunity for increased compensation based upon a
combination of overall achievement of InFocus Corporation’s Adjusted Net Income
goals and Individual/Team objectives.

 


PLAN GUIDELINES


 

1.             Adoption of Plan:  The Executive & Director Bonus Plan (the
“Plan”) was adopted by the Board of Directors of InFocus Corporation (the
“Company”) effective February 17, 2005.

 

2.             Purpose of Plan and Effective Date:  The purpose of the Plan is
to establish the terms and conditions under which the Company will pay Executive
and Director bonuses for the calendar year beginning January 1, 2005 and ending
December 31, 2005.

 

Unless the Board of Directors specifically provides otherwise, all Executive and
Director bonuses will be awarded solely in accordance with this Plan.

 

3.             Eligibility:  Eligibility is limited to Executives and Directors
of InFocus Corporation who hold one of the job titles listed in the table in
Section 5 below.

 

In the event that an Executive or Director is in their position for less than
one year, the target bonus amount will be pro-rated as follows for the month
during which the action took place.

 

Internal Promotions:  Individuals promoted between the 1st - 15th of the month
will receive 100% consideration for the month they were promoted.  Individuals
promoted between the 16th – end of the month will receive 50% consideration for
the month they were promoted.

 

External New Hires:  Newly hired participants will receive consideration for the
number of days remaining in the month they were hired.  For example, an employee
who starts on July 14th will receive credit for 18 out of the 31 days in the
month of July.

 

No annual bonus will be paid if any Executive or Director enters their position
after October 1, 2005.  Executives and Directors must be actively employed on
the last day of the year to be eligible for any annual bonus amount.

 

4.             Plan Components:

 

(a)  Profit Sharing:  The first component of the bonus plan is the payment of
profit sharing, paid quarterly.  The percentage to be paid (multiplied by the
Executive or Director’s quarterly salary) will be at the same rate as calculated
for other employees in accordance with the currently approved InFocus
Corporation Profit Sharing Program

 

1

--------------------------------------------------------------------------------


 

NOTE:  If an eligible Executive or Director is in active pay status for less
than an entire quarter, any profit sharing payment will be prorated by actual
earnings during the quarter.

 

(b) Annual Bonus:  The second component of the bonus plan is an annual bonus
paid based on the Company’s 2005 financial performance and specifically InFocus
Corporation’s Adjusted Net Income.

 

5.             Target Bonus Participation Rates:

 

Executives and Directors will participate in the 2005 Bonus Plan as per the
table below:

 

Title

 

Participation Rate

 

President & Chief Executive Officer

 

80

%

Executive Vice President

 

65

%

Senior Vice President

 

50

%

Chairman of the Board

 

50

%

Vice President

 

45

%

Senior Director

 

30

%

Director

 

20

%

 

6.             Target Bonus Amount Calculation:

 

Individual Target Bonus amounts will be determined using the following
calculation:

 

Annual Base Salary (or salaries) x Participation Rate = Target Bonus Amount

 

•      The majority of the target bonus is based on Corporate Adjusted Net
Income results and

 

•      A smaller portion of the target bonus is based on Individual/Team
objectives

 

 

 

Portion of 2005 Target Bonus
Based on:

 

Position

 

Corporate
Results

 

Individual/Team
Results

 

President & Chief Executive Officer

 

80

%

20

%

Executive Vice President

 

70

%

30

%

Senior Vice President

 

70

%

30

%

Chairman of the Board

 

100

%

0

%

Vice President

 

70

%

30

%

Senior Director

 

70

%

30

%

Director

 

70

%

30

%

 

Example:  Vice President with annual base salary of $200,000

 

$200,000 x 45% = $90,000 as 2005 Target Bonus Amount

 

•      70% or $63,000 is based on Corporate Adjusted Net Income and

 

•      30% or $27,000 is based on Individual/Team objectives

 

2

--------------------------------------------------------------------------------


 

NOTE:  Individual/Team objectives must be quantifiable, measurable and approved
by CEO no later than March 31, 2005.

 

7.             Above Plan Performance:

 

CORPORATE PORTION:

 

Above plan performance will be based on attainment of the following levels of
Corporate Adjusted Net Income and corresponding percent of target bonus amounts
as per the following table:

 

Percent of Corporate Adjusted
Net Income Goal

 

Percent of Target Bonus Paid

 

100

%

100

%

175

%

125

%

250

%

150

%

325

%

175

%

400

%

200

%

 

INDIVIDUAL/TEAM PORTION:

 

Payout for the individual/team portion is capped at 100% of the target amount

 

8.             Below Plan Performance:

 

CORPORATE PORTION:

 

If Corporate Adjusted Net Income is less than 75%, the target bonus payout will
be equal to $0.

 

3

--------------------------------------------------------------------------------


 

If Corporate Adjusted Net Income is between 75% and 100%, the target bonus will
be modified as per the following table:

 

Final Corporate
Adjusted Net Income
Attainment

 

Corporate Portion
Target Bonus Modifier

 

74

%

0.0

%

75

%

50.0

%

76

%

52.0

%

77

%

54.0

%

78

%

56.0

%

79

%

58.0

%

80

%

60.0

%

81

%

62.0

%

82

%

64.0

%

83

%

66.0

%

84

%

68.0

%

85

%

70.0

%

86

%

72.0

%

87

%

74.0

%

88

%

76.0

%

89

%

78.0

%

90

%

80.0

%

91

%

82.0

%

92

%

84.0

%

93

%

86.0

%

94

%

88.0

%

95

%

90.0

%

96

%

92.0

%

97

%

94.0

%

98

%

96.0

%

99

%

98.0

%

100

%

100.0

%

 

INDIVIDUAL/TEAM PORTION:

 

Impact of Corporate Adjusted Net Income results:

 

•      Minimum threshold of 75% Corporate Adjusted Net Income or no payout of
Individual/Team portion

 

•      Individual/Team portion reduced when Corporate Adjusted Net Income
performance is between 75% and 100% per the table below

 

4

--------------------------------------------------------------------------------


 

Impact of Individual/Team results:

 

•      Minimum threshold of 75% attainment against Individual/Team objectives or
no payout of Individual/Team or Corporate portions

 

•      Target Individual/Team portion payment reduced when Individual/Team
performance is between 75% and 100% per the table below:

 

Final Individual/
Team
Attainment

 

Individual/Team
Target Bonus
Modifier:

 

74

%

0.0

%

75

%

50.0

%

76

%

52.0

%

77

%

54.0

%

78

%

56.0

%

79

%

58.0

%

80

%

60.0

%

81

%

62.0

%

82

%

64.0

%

83

%

66.0

%

84

%

68.0

%

85

%

70.0

%

86

%

72.0

%

87

%

74.0

%

88

%

76.0

%

89

%

78.0

%

90

%

80.0

%

91

%

82.0

%

92

%

84.0

%

93

%

86.0

%

94

%

88.0

%

95

%

90.0

%

96

%

92.0

%

97

%

94.0

%

98

%

96.0

%

99

%

98.0

%

100

%

100.0

%

 

9.             Payment of Executive and Director Bonuses:  Payment of the
Executive and Director Bonus Plan will be based on audited year-end results and
final approval by the Board of Directors.  Payments will be distributed within
30 days after final approval by the Board of Directors.

 

10.           Discretion of the Board of Directors:  Nothing in this Plan shall
prohibit the Board of Directors from awarding a bonus to one or more Executives
or Directors in addition to the Executive and Director Bonus awarded pursuant to
this Plan.

 

The Board of Directors reserves the right to modify, change or rescind this
policy at any time at its sole discretion as is required to meet the Company’s
objectives.

 

5

--------------------------------------------------------------------------------